IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

THE GALLAGHER LAW                       NOT FINAL UNTIL TIME EXPIRES TO
GROUP, P.A.,                            FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Appellant,
                                        CASE NO. 1D15-1557
v.

VIC RENOVATIONS,

      Appellee.


_____________________________/

Opinion filed October 4, 2016.

An appeal from an order of the Judge of Compensation Claims.
E. Douglas Spangler, Jr., Judge.

Date of Accident: August 12, 2012.

Bill McCabe, Longwood, and Rayo Moreno, Fort Lauderdale, for Appellant.

William E. Gregory, Miami, for Appellee.



PER CURIAM.

      The court having received the August 22, 2016, order of the Supreme Court

of Florida quashing this court’s opinion of September 25, 2015, and remanding the

matter for reconsideration upon application of Castellanos v. Next Door Co., 192

So. 3d 431 (Fla. 2016), and finding that reversal is warranted in light of that opinion,
the order of the Judge of Compensation Claims is REVERSED and this case is

REMANDED for proceedings consistent with that opinion.


     LEWIS, WETHERELL, and MAKAR, JJ., CONCUR.




                                     2